Citation Nr: 0517531	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-19 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a rating in excess of 30 percent for 
bilateral depressed metatarsal arches with callosities.

3.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.

4.  Entitlement to a compensable rating for scars of shrapnel 
wounds of the left thigh and back.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from February 1951 to February 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO granted 
entitlement to service connection for PTSD, evaluated as 30 
percent disabling from June 2002, and for bilateral hearing 
loss, evaluated as zero percent disabling from June 2002.  
The veteran expressed disagreement with the evaluations 
assigned.  In addition, the RO granted a 30 percent 
evaluation for bilateral depressed metatarsal arches with 
callosities, effective from June 2002, and confirmed and 
continued a zero percent evaluation for scars from shrapnel 
wounds of the left thigh and back.  


FINDINGS OF FACT

1.  A preponderance of the competent and probative medical 
evidence of record is against a finding that the veteran's 
symptomatology due to PTSD has resulted in occupational and 
social impairment with reduced reliability and productivity.  
His symptoms have included flashbacks, nightmares, sleep 
disturbance, intrusive thoughts and depression but symptoms 
of flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships are not shown.  

2.  The competent and probative evidence of record 
demonstrates that the veteran's bilateral depressed 
metatarsal arches with callosities are manifested by 
subjective complaints of weakness, stiffness, swelling, and 
fatigue with objective findings of periodic build-up of 
callosities with pain on use, no limitation of function on 
standing or walking, and beneficial use of arch supports.  
The evidence shows no objective findings of pronounced 
symptoms with marked pronation, extreme tenderness on plantar 
surfaces of the feet, or marked inward displacement and 
severe spasms of the tendo achillis on manipulation.  

3.  At a September 2002 fee basis audiological examination, 
pure tone thresholds averaged 34 decibels in the veteran's 
service-connected right ear with speech discrimination 
ability of 94 percent, corresponding to Level I hearing 
acuity using Table VI.  Pure tone thresholds averaged 63 
decibels in the service-connected left ear with speech 
recognition of 88 percent, corresponding to Level III hearing 
acuity using Table VI.

4.  At a May 2003 fee basis audiological examination, pure 
tone thresholds averaged 61 decibels in the veteran's 
service-connected right ear with speech discrimination 
ability of "1000" percent, corresponding to level II 
hearing acuity using Table VI.  Pure tone thresholds averaged 
69 decibels in his service-connected left ear with speech 
recognition of 100 percent, corresponding to Level II hearing 
acuity using Table VI.

5.  The scar residuals of shrapnel fragment wounds of the 
left thigh and back are manifested by residual healed 
scarring, not visible, without evidence of functional 
limitation of the affected part.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

2.  The criteria for an evaluation in excess of 50 percent 
for bilateral depressed metatarsal arches with callosities 
are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).

3.  The schedular criteria for an initial compensable rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.85, 4.86, Diagnostic Code 6100 (2004).

4.  The criteria for a compensable evaluation for scar 
residuals of shrapnel fragment wounds of the left thigh and 
back have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.118, Diagnostic 
Code 7805 (prior to August 30, 2002), Diagnostic Code 7805 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001.  

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  We are aware 
that in Pelegrini, cited above, the Court of Appeals for 
Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

In a claim received in June 2002, the veteran sought 
entitlement to service connection for bilateral hearing loss 
and bilateral loss of eyesight and entitlement to an 
increased rating for his service-connected bilateral foot 
disorder.  In July 2002,  the RO sent a notice letter which 
notified the appellant of the provisions of the VCAA and the 
potential effect on his claim.  The RO notified him what 
evidence was necessary to establish entitlement, what 
information or evidence was still needed, what VA had done, 
what information and evidence he could submit and what 
information and evidence VA would make reasonable efforts to 
obtain on his behalf, and that he was to provide enough 
information about the records so that VA could request them 
from the person or agency that had them.  He was also 
notified that it was still his responsibility to make sure 
the records were received by VA.

The November 2002 rating decision, and a statement of the 
case (SOC) issued in April 2004 contained the pertinent 
regulations and notification of what the evidence must show 
in order to substantiate his claim.  

After service connection was granted for bilateral hearing 
loss and for PTSD, the veteran expressed his disagreement 
with the evaluations assigned.  In VAOPGCPREC 8-2003, cited 
above, the VA General Counsel, citing the PVA case, supra, 
reasoned that there is nothing in the language of 38 U.S.C.A. 
§ 5103, or in the VCAA's legislative history, indicating 
Congressional intent to require VA to give section-5103(a) 
notice when VA receives an NOD which relates to a 
"downstream element" of a claim, i.e., an earlier effective 
date or the particular disability evaluation assigned to the 
service-connected disability.  The General Counsel's 
rationale was that an NOD is not received at the beginning of 
the claim process, but is the means by which a claimant who 
is dissatisfied with VA's decision on a claim initiates an 
appeal to the Board.  Notwithstanding the apparent 
inapplicability of the VCAA with regard to the duty to notify 
in this instance, the RO sent a letter in April 2003 which 
notified the appellant of the provisions of the VCAA and the 
potential effect on his claim regarding an initial 
compensable evaluation for bilateral hearing loss.  

Although the veteran's claim received in June 2002 did not 
include a claim for a compensable rating for service-
connected scars of the left thigh and back, he was afforded a 
VA Compensation and Pension (C&P) examination of scars.  The 
November 2002 rating decision confirmed and continued the 
zero percent evaluation, and the veteran included this issue 
in his notice of disagreement.  As the veteran had not 
included this issue in his claim, a notice letter specific to 
this issue, with the applicable notice provisions of the 
VCAA, was not issued prior to the rating decision.  However, 
the notice letter issued in July 2002 did include notice 
regarding evidence needed for an increased evaluation.  The 
General Counsel's rationale discussed above is also 
applicable to this instance, where the veteran has not 
included an issue in his claim but the issue is included in a 
rating decision; an NOD is the means by which a claimant who 
is dissatisfied with VA's decision on a claim initiates an 
appeal to the Board.    

In February 2005, the veteran was again notified as to what 
information and evidence he could submit and what information 
and evidence VA would make reasonable efforts to obtain on 
his behalf, and that he was to provide enough information 
about the records so that VA could request them from the 
person or agency that had them.  He was further notified that 
if he had any evidence in his possession that pertained to 
his claim, to please send it to the RO.  

The Board therefore believes that appropriate notice has been 
provided in this case.  The notices properly conveyed the 
essence of the regulation.  They complied with the three 
statutory notice elements, and were in compliance with the 
fourth notice element, as set forth in 38 C.F.R. 
§ 3.159(b)(1).  The letters gave notice of VA's desire to 
obtain additional information and evidence supporting and 
substantiating the claim.  Furthermore, the SOC issued in 
April 2004 also contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  The Board 
therefore believes that appropriate notice has been provided 
in this case.  See Mayfield, supra, holding that all relevant 
VA communications must be considered when determining whether 
adequate notice has been provided.  The appellant was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim by VA.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's claim was 
received in June 2002.  The RO sent notice regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence would be 
obtained by VA, to the appellant in July 2002 prior to the 
initial AOJ decision on his claim in November 2002.  The 
timing of the notice in this case was compliant with the 
statutory requirement that it precede the initial RO 
decision. 

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  Neither the veteran nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The veteran 
wrote in March 2005 that he had no further evidence or 
information to submit in regards to his appeal.   

The Board concludes that the notifications received by the 
appellant adequately complied with the four elements of the 
requisite notice under the provisions of VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).    

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to him claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


II.  Legal criteria for increased evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. §§ 4.2, 4.41.

The Board notes that, where an increase in a service-
connected disability rating is at issue, the present level of 
disability is of primary concern.  Although review of the 
recorded history of a service-connected disability is 
important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In a claim for a greater initial rating after an award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based upon the facts found, a practice known 
as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2004)

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

III.  PTSD

A.  Factual background

Service medical records, consisting of entrance examinations, 
are negative for any complaints, findings, or diagnosis of 
PTSD.    

At a fee basis VA psychiatric evaluation in September 2002, 
the veteran denied any previous psychiatric hospitalization.  
He said he had started to see a psychologist on a weekly 
basis two months earlier for psychotherapy.  He described his 
combat experiences in service and also reported his 
employment history from separation until his retirement in 
1992.  He had recently decided to seek help for flashbacks 
and nightmares.  Clinical findings were that the veteran had 
normal speech and normal thought process.  He denied any 
delusions or hallucinations and any inappropriate behavior.  
He denied any suicidal ideation.  He did not believe that he 
had a problem with his hygiene.  He was oriented times three.  
His long-term, short-term and immediate memory was intact.  
He denied any obsessive or ritualistic behavior.  He was very 
organized, and had a security system in the house.  He denied 
panic attacks or severe anxiety.  He denied any impaired 
impulse control problems or periods of severe depression.  
His mood had been labile recently, he could become upset 
easily, and at times he threw things, but he had never been 
assaultive.  His sleep totaled 6 to 7 hours a night but was 
very interrupted.  He woke up about four times a night, 
sometimes due to nightmares or dreams about the Korean War.  
This happened about 2 to 4 times a week, including daydreams.  

He had visions and scenes from the Korean War, thoughts and 
flashbacks, and dreams on a regular basis.  He denied having 
severe nightmares.  Since he started therapy and going to 
reunion meetings, he was remembering more things from the 
war.  He tried to avoid thinking or talking about things or 
doing activities which would remind him of the war.  He 
avoided people which would remind him of the war except in 
therapy, which he believed was helping him.  His social 
activities were still fine.  He was not very social with his 
neighbors and did not have too many friends.  He had 
outbursts of anger, had difficulty in concentration at times, 
was hypervigilant at times, and startled easily.  The 
diagnosis was mild PTSD and his Global Assessment of 
Functioning (GAF) score for PTSD was 75 at that time.  The 
examiner felt that the veteran did not need to be on 
medication.  

In October 2002, a clinical psychologist at a Vet Center 
wrote that the veteran had begun treatment at the Vet Center 
in August 2002 for symptoms that included intrusive thoughts, 
anxiety, depression, flashbacks, sleep disturbance, anger, 
and avoidance of war-related material.  He had been awarded a 
Purple Heart for wounds sustained in battle during the Korean 
War.  Now that he was retired, and without work to distract 
him, he daily confronted vivid memories of his combat 
experiences.  The diagnosis was PTSD, and a GAF score of 51 
was assigned.

In an application pertaining to another claim, received in 
June 2003, the veteran reported his employment history.  

The veteran submitted the report of a private psychiatric 
evaluation conducted in March 2004.  The symptoms he 
presented with were exaggerated startle response, 
hypervigilance, a preference for solitude, avoidance of news 
and movies concerning violence or war, flashbacks, nightmares 
with sudden awakenings in a panic, thrashing about in bed 
while asleep, a profound sense of sadness at the loss of 
friends in battle, and survivor guilt.  The veteran described 
his stressors in service.  He related his post-service 
history and stated that his PTSD symptoms emerged almost 
immediately with nightmares, flashbacks, and other 
psychological disturbances.  He had submerged himself in 
pursuit of a business career and raising a family.  
Throughout the years, his symptoms were suppressed to some 
degree, but still persisted.  He was never able to sleep 
through the night, still tormented by dreams and memories of 
his combat experiences in Korea.  He said that, after he 
retired from employment, the more serious aspects of his 
illness emerged, and his personality changed.  He became more 
disturbed, more irritable, and socially withdrawn.  He had 
almost delusionally paranoid thoughts about break-ins to his 
house, and feelings of being spied on by others.  He had 
become depressed, and despondent about his own physical and 
mental impairments and chronic pain from his shrapnel 
injuries.  He had become more irritable and short-tempered, 
less interested in the world around him, and socially 
isolated.  He also noted a loss of short-term memory and 
difficulty concentrating.  

He had received no psychiatric treatment for his mental 
condition.  He was first diagnosed with PTSD in October 2002, 
and had received psychological treatment since that time.  

The clinical findings were that the veteran was cleanly 
dressed, cooperative, and polite.  His mood was euthymic and 
his affect expressive.  Speech was of normal pace, volume, 
and clarity.  Delusional thinking was not evident, although 
he expressed heightened concerns about his safety at home.  
He had no present visual or auditory hallucinations but 
reported combat flashbacks and nightmares.  His cognition 
(e.g. memory, concentration, etc.) appeared to be overtly 
intact, although not specifically tested.  The diagnosis was 
PTSD, and a GAF score of 63 was assigned by the examiner.  

B.  Analysis

This appeal arises from the veteran's dissatisfaction with 
his initial rating following the grant of service connection 
for PTSD.  A 30 percent evaluation was assigned from June 
2002.  The decision herein includes consideration of 
Fenderson, supra, and the veteran has not been prejudiced 
thereby.  He has been advised of the laws and regulations 
pertinent to disability evaluations.  Again, he has been 
afforded examinations and opportunity to present argument and 
evidence in support of his claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The regulations in 38 C.F.R. § 4.130 establish a general 
rating formula for mental disorders and assign disability 
evaluations according to the manifestation of particular 
symptoms.  A 30 percent disability evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

The regulations provide that a 50 percent disability 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411 (2004).

The Global Assessment of Functioning scale reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health - illness."  
Diagnostic and Statistical Manual of Mental Disorders, 
American Psychiatric Association, at 32 (4th ed. 1994) (DSM-
IV); 38 C.F.R. §§ 4.125(a), 4.130 (2004).  The Court, in 
Carpenter v. Brown, 8 Vet. App. 240 (1995), recognized the 
importance of the GAF score and the interpretations of the 
score.  GAF scores ranging from 71 to 80 reflect that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g. temporarily falling behind in school work).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See DSM IV.

Upon review of the record, the Board is of the opinion that 
an evaluation in excess of 30 percent is not warranted for 
the veteran's service-connected PTSD.  The evidence does not 
show symptoms that more nearly approximate the criteria for a 
50 percent rating.  

The clinical findings shown at the September 2002 VA 
psychiatric evaluation and the private psychiatric evaluation 
in March 2004 do not more nearly approximate a 50 percent 
disability evaluation.  At the VA September 2002 examination 
his GAF score was 75, in an October 2002 report from the Vet 
Center it was 51, and then it was 63 at the March 2004 
private examination.  The veteran reported at his psychiatric 
examinations that he had retired in 1991/1992.  In addition, 
he reported in June 2003 that he had not left his job because 
of his multiple disabilities, which included PTSD, and that 
he had not tried to obtain employment since 1991/1992.  

With consideration of the regulations, the Board notes that, 
while the veteran's symptoms include nightmares, flashbacks, 
sleep impairment, and complaints of lack of concentration and 
short term memory loss, the symptoms enumerated under 
Diagnostic Code 9411 warranting a 50 percent evaluation are 
not demonstrated herein.  Although the veteran complained of 
short-term memory loss and difficulty concentrating at the 
March 2004 psychiatric evaluation, the examiner noted that 
his memory and concentration appeared to be overtly intact.  
The evidence shows that he has a long term relationship with 
his wife and has been going to military reunion meetings.  
The evidence of record is totally devoid of any report of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  As the 
evidence does not show that the veteran has any of the 
symptomatology associated with a 50 percent disability 
rating, the overall disability picture does not more nearly 
approximate the 50 percent criteria such as to warrant an 
increased rating.  38 C.F.R. § 4.7 (2004).

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
The Board concludes that the criteria have not been met for 
an evaluation in excess of 30 percent for the veteran's PTSD.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.132, DC 9411 (2004).  
Based upon a full review of the record, the Board finds that 
the evaluation assigned adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
evidence preponderates against the claim for an increased 
rating for the veteran's service-connected PTSD, the benefit-
of-the-doubt doctrine is inapplicable, and an increased 
rating must be denied.  38 U.S.C.A. § 5107(b).  See Gilbert, 
supra.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization 
for his PTSD.  In sum, there is no indication in the record 
of such an unusual disability picture that application of 
regular schedular standards is impractical, especially in the 
absence of any allegation of marked interference with 
employment.  The schedular rating criteria are adequate for 
evaluating this case.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995)

IV.  Bilateral depressed metatarsal arches with callosities

A.  Factual background

Service medical records do not show any foot disorder at the 
induction examination.  A letter from the Navy Department 
included a sick call treatment record showing that in March 
1953 the veteran was seen in an orthopedic clinic for pes 
planus.  The pertinent diagnosis at a VA examination in June 
1954 was depressed metatarsal arches with calluses.  

In a rating decision in September 1954, the RO granted 
entitlement to service connection for depressed metatarsal 
arches with callosities, evaluated as 10 percent disabling 
from February 1954.  

At a VA C&P examination in June 1956, clinical findings noted 
that the anterior metatarsals were hypotonic with sinking of 
left third and right second, third, and fourth metatarsal 
heads.  There was a small, thin callosity at the plantar 
aspect of the left first, third, and fifth; and right first, 
second, third, fourth, and fifth metatarsal heads.  These 
were not tender.  There was some thinning of the subcutaneous 
stroma at some of the metatarsal heads.  There was a mild 
dorsiflexion in contracture of the lateral four toes, which 
mildly decreased the range of plantar flexion of the toes.  
The pertinent diagnosis was weak feet 1° to 2°, depressed 
anterior metatarsal heads with plantar callosities.  In a 
July 1956 rating decision, the RO confirmed the assigned 10 
percent evaluation.  

VA outpatient treatment records show that in August 2002 the 
veteran was seen for an examination at which his complaints 
included chronic foot pain.  

Private medical treatment records from F.G.S., DPM, from 
February 1988 to August 2002, show that the veteran was seen 
in February 1988 for complaints of bilateral calluses of the 
forefoot.  He wore arch supports prescribed 30 years earlier 
by VA.  The impressions were bilateral plantar flexed 
metatarsals and diabetes.  He was seen periodically for 
debridement treatment including debridement of painful 
calluses of the transverse metatarsal arches.  He was also 
seen for diabetic foot care.  

At a VA C&P examination in October 2002, the veteran related 
his foot complaints and treatment in service.  Currently, 
approximately every three months, he had a build up of callus 
in the lateral and medial aspect of his feet due to the 
increased friction with swollen arches.  He also complained 
of pain and swelling of the metatarsal areas.  He complained 
of pain, weakness, stiffness, swelling, and fatigue.  He had 
never had any surgery for this condition.  Clinical findings 
noted callosities on the lateral aspect of his feet as well 
as on the first metatarsal area, the medial aspect with 
bilateral calluses; there wasa no evidence of skin breakdown; 
wounds were absent; his gait was normal; and he did not 
require any devices for ambulation.  He had flat feet 
bilaterally and the degree of valgus was 10 degrees 
bilaterally.  The valgus was corrected by manipulation.  
There was 5 degrees of forefoot and midfoot malalignment, 
corrected by manipulation.  

Other clinical findings indicated no tenderness to palpation 
of the plantar surface of the feet; no clawfeet; good 
alignment of the Achilles tendon; dorsiflexion of the toes 
produced no pain, and dorsiflexion of the corresponding ankle 
joint showed no limitation.  There was moderate tenderness to 
palpation of the metatarsal heads on the bilateral first 
metatarsal.  There was no hammertoe or Morton's 
metatarsalgia.  Hallux valgus was present bilaterally, with a 
slight degree of angulation.  Hallux rigidus was absent.  
There was no limitation of function on standing or walking.  
The veteran required arch support.  X-rays revealed mild 
right fifth digit hammer toe deformity and minimal hallux 
valgus deformity of the left foot; otherwise negative 
examination.  The diagnosis was no change for the VA 
established diagnosis of depressed metatarsal arches with 
callosities, bilateral.  

Additional private treatment records from Dr. F.G.S. for a 
period from November 2002 to September 2003 show that the 
veteran was seen regularly for follow-up care for high risk 
foot care as a diabetic.  He was treated for calluses and 
nail conditions.  

Dr. F.G.S. wrote in March 2004 that the veteran is a non-
insulin-dependent diabetic and is on a high risk foot care 
schedule to reduce calluses and toenails four times a year.  
He noted that the standard of care for diabetic patients 
includes diabetic plastazote padded shoes.  The veteran's 
condition with his feet was noted to be chronic, and he will 
continue to need frequent scheduled debridement to reduce the 
risk of ulcerations and infections.  The pertinent diagnoses 
were plantar flexed metatarsals and plantar flexed 
metatarsals, with atrophy of fat pads and related calluses.  

B.  Analysis

Under Diagnostic Code 5276, for severe symptoms of  bilateral 
pes planus, such as marked deformity (pronation, abduction, 
etc.), pain accentuated with manipulation and use, swelling 
on use, with characteristic callosities, the appropriate 
rating is 30 percent.  For pronounced symptoms, with marked 
pronation, extreme tenderness on plantar surfaces of the 
feet, marked inward displacement and severe spasms of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, a 30 percent evaluation is assigned for 
unilateral symptoms and a 50 percent evaluation  is assigned 
for bilateral symptoms. 

The veteran's bilateral pes planus is currently evaluated as 
30 percent disabling under DC 5276, which contemplates severe 
symptoms of this disability.  In order to  warrant a 50 
percent evaluation, which is the next highest  rating 
available for bilateral pes planus, his disability would have 
to be manifested by pronounced symptoms.  However, VA 
examination has revealed no evidence of pronounced deformity 
in the veteran's feet.  There is no evidence of marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, or marked inward displacement.  Furthermore, VA 
examination revealed no evidence of severe spasm of the tendo 
achillis on manipulation.  In addition, his condition is 
improved by arch supports.  The evidence of record does show 
that the veteran receives periodic treatment for debridement 
of callosities which is contemplated in the current 30 
percent evaluation.  Therefore, in light of the 
aforementioned evidence, the Board  finds that the 
preponderance of the competent and probative evidence is 
against granting a 50 percent evaluation under DC 5276.

The Board is of course cognizant that the veteran has 
reported experiencing pain on use in his feet.  However, we 
believe that the veteran's pain is already sufficiently 
contemplated by the 30 percent disability rating assigned for 
severe symptoms under DC 5276.  He has also reported that he 
experiences some relief through the use of shoe inserts, 
which is a factor that is to be specifically considered under 
this code.  In short, the Board finds that the degree of pain 
described by the veteran is sufficiently contemplated by the 
currently assigned 30 percent evaluation under DC 5276.



In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against our finding that 
a rating in excess of 30 percent is warranted for the 
veteran's bilateral depressed metatarsal arches with 
callosities.  Thus, that benefit sought on appeal must be 
denied.

In closing, the Board notes that the veteran's October 2002 
VA examination revealed that he has mild right fifth digit 
hammertoe deformity and minimal hallux valgus deformity of 
the left foot.  However, the VA examiner did not specifically 
state that those disabilities were related to the veteran's 
service-connected disability, and there is no other medical 
evidence of record to suggest that such is the case.  Thus, 
the Board has not considered those disabilities in regard to 
his claim for an increased evaluation for bilateral depressed 
metatarsal arches with callosities.  Furthermore, because 
neither the veteran nor his representative has ever contended 
that those disabilities are related to his service-connected 
foot disorder or to his military service, the Board finds 
that it would be inappropriate to refer claims for service 
connection for these disabilities to the RO.  The Board 
notes, however, that the veteran remains free to raise such 
claims before the RO if he chooses to do so.

The above determination is based upon consideration of 
applicable provisions of the Rating Schedule.  In addition, 
however, there is no showing that the veteran's bilateral 
depressed metatarsal arches with callosities reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  The medical evidence fails to show, and the veteran 
has not asserted, that he has required frequent periods of 
hospitalization for his bilateral depressed metatarsal arches 
with callosities, nor has he alleged marked interference with 
employment due solely to that condition.  Hence, referral for 
extraschedular consideration is not warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2004).

As the evidence preponderates against the claim for a rating 
in excess of 30 percent for the veteran's service-connected 
bilateral depressed metatarsal arches with callosities, the 
benefit-of-the-doubt doctrine is inapplicable in this matter, 
and an increased rating must be denied.  38 U.S.C.A. § 
5107(b).  See Gilbert, supra.


V.  Hearing loss

A.  Factual background

Service medical records, consisting of enlistment 
examinations, show no complaints, findings, or diagnosis of 
hearing loss.  

The veteran was provided a fee basis VA C&P audiologic 
examination in September 2002.  He reported that during 
military service he was exposed to loud noises, including 
artillery.  He said he had been aware of difficulty hearing 
since service, and the hearing loss had begun gradually and 
had increased over the years.  He denied tinnitus or vertigo.  

On the audiologic evaluation in September 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
35
50
LEFT
35
40
65
70
75

The average for the right ear was 34 and for the left ear was 
63.  Speech audiometry revealed speech discrimination ability 
of 94 percent in the right ear and 88 percent in the left 
ear.

The audiologist summarized that the veteran had bilateral 
mild to moderately severe sensorineural hearing loss, with 
hearing thresholds poorer at the left ear.  

In December 2002 the veteran was seen as a new patient at a 
VA audiology clinic and for hearing aids.  An audiometric 
evaluation noted the right ear had mild sensorineural hearing 
loss through 1k (1000 , dropping to a severe sensorineural 
hearing loss from 1.5k to 2k and rising from a moderately 
severe to moderate sensorineural hearing loss from 3k to 8k.  
The left ear had mild sensorineural hearing loss through 1k, 
dropping to a moderately severe sensorineural hearing loss 
from 1.5k to 8 k.  His word discrimination score was 33 
percent on the right ear and 35 percent in the left ear.  

The veteran was provided a fee basis VA audiological 
evaluation in May 2003.  He reported having difficulty 
communicating in all listening situations.  He said that 
since service he had been unable to hear many environment 
sounds and conversations, and that speech was usually unclear 
or inaudible.  He denied having any tinnitus.  He was using 
hearing aids provided by VA with marginal success.  

On the audiological evaluation in May 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
60
65
70
LEFT
45
50
70
       
75
80

The average was 61 for the right ear and 69 for the left ear.  
Speech audiometry revealed speech recognition ability of 
"1000" percent in the right ear and of 100 percent in the 
left ear.  The examiner noted that the veteran's speech 
recognition scores showed excellent word discrimination in 
both ears when tested in quiet at a comfortable listening 
level while utilizing the Maryland CNC word list.   The 
diagnosis was bilateral mild to severe mixed hearing loss.  

In a rating decision in June 2003 the RO confirmed and 
continued a zero percent evaluation for bilateral hearing 
loss.  

B.  Analysis

The veteran contends, in essence, that he is entitled to a 
compensable evaluation for his service-connected bilateral 
hearing loss.  He maintains that this disability is worse 
than currently evaluated.  This appeal arises from the 
veteran's dissatisfaction with his initial rating following 
the grant of service connection for bilateral hearing loss.  
Therefore, the decision herein includes consideration of 
Fenderson, supra, and the veteran has not been prejudiced 
thereby.  He has been advised of the laws and regulations 
pertinent to disability evaluations.  He has been afforded 
examinations and opportunity to present argument and evidence 
in support of his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-394 (1993).

Evaluations of defective hearing range from noncompensable to 
100 percent disabling based on organic impairment of hearing 
acuity as demonstrated by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies at 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85, Table VI (2004).  To evaluate the 
degree of disability from a service-connected hearing loss, 
the rating schedule allowed for such audiometric test results 
to be translated into a numeric designation and established 
eleven (11) auditory acuity levels, from Level I, for 
essentially normal acuity, through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2004).  The Court has noted that the assignment of 
disability ratings for hearing impairment is derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa; whichever 
results in the higher numeral, that numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. § 4.86 
(2004). 

The Board notes that the veteran had an audiometric 
evaluation in December 2002, but the audiology evaluation did 
not provide numeric designations assigned after the 
audiometric evaluations were rendered, thus, the Board is 
unable to apply these results to the tables in the Rating 
Schedule.  

The September 2002 VA audiology evaluation findings reveal 
that the veteran exhibited a Level I hearing loss in the 
right ear and a Level III in the left ear.  38 C.F.R. § 4.85, 
Table VI (2004).  Combining the September 2002 scores of 
Level I for the right ear and Level III for the left ear in 
the manner set forth in Table VII results in a noncompensable 
evaluation for service-connected bilateral hearing loss under 
Diagnostic Code 6100 (2004).  

The findings of the most recent VA audiological examination 
in May 2003 reveal that the veteran exhibited a Level II 
hearing loss in the right ear and Level II hearing loss in 
the left ear.  38 C.F.R. § 4.85, Table VI (2004).  Combining 
the May 2003 scores of Level II for the right ear and Level 
II for the left ear in the manner set forth in Table VII 
results in a noncompensable evaluation for service-connected 
bilateral hearing loss under DC 6100. 

The exceptional patterns of hearing loss described in 
38 C.F.R. § 4.86 are not demonstrated.  The representative 
contends that, under the provisions of 38 C.F.R. § 4.86, 
Table VIa should be applied as the VA examination in May 2003 
reported "a 50 dBHL in the 1000, 2000, 3000 & 4000 ranges 
for both ears" and this would result in a higher Roman 
numeral designation and a higher evaluation.  The regulation 
provides, however, that either Table VI or Table VIa is 
applied when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more.  The May 2003 examination findings show 
that at the 1000 frequency, the puretone threshold is less 
than 55 for each ear, thus not meeting the criteria for 
application of 38 C.F.R. § 4.86.

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
The evidence does not show a bilateral hearing loss 
disability warranting a compensable rating during any period 
under consideration, even in light of 38 C.F.R. 4.7.

The above determination is based upon consideration of 
applicable provisions of the Rating Schedule.  In addition, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  
Specifically, the medical evidence fails to show, and the 
veteran has not asserted, that he has required frequent 
periods of hospitalization for his bilateral hearing loss, 
nor has he alleged marked interference with employment due 
solely to that condition.  See 38 C.F.R. § 3.321(b)(1) 
(2004).

Accordingly, the Board concludes that the preponderance of 
the evidence is against an initial compensable rating for the 
veteran's service-connected bilateral hearing loss.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Therefore, the 
claim is denied.

VI.  Scars

A.  Factual background

At a VA C&P examination in June 1954, there was a history of 
shrapnel fragment wounds of the left leg and thigh.  The 
veteran reported sustaining soft tissue wounds in combat in 
Korea in November 1951.  At the time of the examination he 
had no complaints referable to his leg.  Clinical findings 
were of multiple healed scars of the left leg, approximately 
3-4 mm in diameter, with skin involvement only.  The 
diagnosis was healed scars 3-4 mm in diameter of the left 
leg.  

The Bureau of Medicine and Surgery reported that it held no 
Army clinical records relative to the injury.  However, 
statistical reports on file indicated that the veteran was 
wounded in action on November 3, 1951.  

At a VA C&P examination in June 1956 the history was that in 
November 1951 in Korea, the veteran sustained superficial 
peppering of the left thigh and left back by shrapnel 
fragments from a hand grenade.  The particles were picked 
out, or gradually fell out in the course of the next several 
months.  The veteran had received no medical care for this 
since discharge.  He had no complaint or troubles at the site 
of the shrapnel fragment peppering at the left leg, left 
thigh, and left low back.  Clinical findings were of perhaps 
2 or 3 very faint, small, superficial scars at the lateral 
aspect of the left thigh and left lateral iliac region, not 
tender, not adherent, without defect.  There were no foreign 
bodies palpable and no discoloration.  There were no 
abnormalities of the back, pelvis and hips, thigh, knees, 
legs, ankles.  The muscles, tendons, joints, and circulation 
were normal.  There was full range of motion and weight 
bearing with normal rhythm.  The pertinent diagnosis as to 
the left thigh and leg indicated residuals of superficial 
peppering, 2 or 3 small superficial scars on the leg, minute 
shell fragments and/or debris; asymptomatic, no abnormalities 
and no impairment.   

A June 1956 X-ray of the left leg revealed no significant 
findings.  A June 1956
X-ray of the left thigh noted soft tissue opacities in the 
upper and lower thirds of the thigh.  The femur showed no 
abnormality.  

In a July 1956 rating decision, the RO granted entitlement to 
service connection for superficial scars, residuals of GSW, 
residuals of shrapnel wounds, of the left thigh and back, and 
assigned a noncompensable evaluation effective from February 
1954.  

At a VA fee basis examination in October 2002, the veteran 
reported that he was close to a hand grenade explosion while 
in the service.  He had suffered shrapnel injuries to his 
left leg and back but had never complained of any significant 
scars.  Occasionally there was spontaneous discharge of 
shrapnel fragments from his back and left leg.  He had never 
noticed any scars, as the fragments are quite small.  He did 
not complain of limitation of functions of his body as a 
result of the injury.  He was able to do his normal work 
requirement.  The skin examination was normal.  Scars were 
absent and there were no burn scars.  The diagnoses were that 
there was no change from the VA established diagnoses of 
residuals of shrapnel wounds of the left thigh and of the 
back.  

B.  Analysis

The veteran has been in receipt of a noncompensable 
evaluation for scars of shrapnel wounds of the left thigh and 
back since February 1954.

The regulations for evaluating scars were changed effective 
August 30, 2002.  Where a law or regulation changes after a 
claim has been filed, but before the administrative appeal 
process has been concluded, the Board considers both the 
former and the current schedular criteria.  See, e.g., 
VAOPGCPREC 7-2003.  The effective-date rule established by 38 
U.S.C.A. § 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).

Accordingly, for the period prior to August 30, 2002, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's scars, and evaluation will be 
under the amended provisions for rating scars from August 30, 
2002.

The old regulations provided that for scars that are 
superficial, poorly nourished, with repeated ulceration a 10 
percent evaluation is provided under 38 C.F.R. Part 4, 
Diagnostic Code 7803.  For scars that are superficial, tender 
and painful on objective demonstration, a 10 percent 
evaluation is provided, under DC 7804.  For other scars the 
basis of evaluation is rated on limitation of function of 
affected part in accordance with DC 7805.

Under the revised regulations, a 40 percent disability rating 
is assigned for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion and have area or 
areas exceeding 144 square inches (929 square centimeters).  
A 30 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are deep or that cause 
limited motion and have area or areas exceeding 72 square 
inches (465 square centimeters).  A 20 percent disability 
rating is assigned for scars, other than on the head, face, 
or neck, that are deep or that cause limited motion and have 
area or areas exceeding 12 square inches (77 square 
centimeters).  A 10 percent disability rating is assigned for 
scars, other than on the head, face, or neck, that are deep 
or that cause limited motion and have area or areas exceeding 
6 square inches (39 square centimeters).  38 C.F.R. 4.118, 
Diagnostic Code 7801 (2004).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 4.25 of this 
part.  Id.  A deep scar is one associated with underlying 
soft tissue damage.  Id.

A 10 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are superficial and 
that do not cause limited motion and have area or areas of 
144 square inches (929 square centimeters) or greater.  38 
C.F.R. 4.118, Diagnostic Code 7802 (2004).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 4.25.  Id.  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id.

A 10 percent disability rating is assigned for superficial, 
unstable scars, under Diagnostic Code 7803 (2004).  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Id.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  Id.

A 10 percent disability rating is assigned for superficial 
scars that are painful on examination.  38 C.F.R. 4.118, DC 
7804 (2004).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id.  A 10-percent evaluation 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation.  Id.; see 38 C.F.R. 4.68 (2004) (the 
amputation rule).

Under Diagnostic Code 7805, other scars are rated on 
limitation of function of affected part.  38 C.F.R. 4.118, 
Diagnostic Code 7805 (2004).

The RO has evaluated the veteran's scar residuals of shrapnel 
fragment wounds of the left thigh and back as noncompensable 
under Diagnostic Code 7805.  Although the veteran did not 
specifically claim entitlement to an increased rating for 
residuals scars of the left thigh and back in his claim 
received in June 2002, the October 2002 VA examination 
scheduled in response to his claim included a skin 
examination of scars.  The veteran initiated an appeal on 
this issue after receipt of the November 2002 rating 
decision.  To the extent that this issue could be considered 
implied in the veteran's June 2002 claim, received prior to 
the revisions of the criteria for evaluation of scars, the 
Board has considered both the old and the revised 
regulations.  Here, the Board finds that the schedular rating 
applicable to the veteran's scars of the left thigh and back 
did not change as a result of the August 2002 revisions.  The 
Board finds no substantive differences between the amended 
provisions of the Rating Schedule and the prior version with 
respect to the rating assigned to the veteran's left thigh 
and back disability.

The evidence of record demonstrates that the veteran has 
superficial scars that are not unstable, tender, and/or 
painful on examination.  In fact, at the most recent 
examination in October 2002, the skin examination was normal 
and scars were absent.  Both the former and revised criteria 
stated that DC 7805 evaluates scars based on limitation of 
function of the affected part.  38 C.F.R. § 4.118 (2004).  
Here, the affected parts are the left thigh and back.  
However, the medical evidence of record does not show any 
limitation of function of the left thigh or back due to the 
service-connected scar residuals of shrapnel fragment wounds.  

Thus, the Board finds that the preponderance of the evidence 
does not support the grant of a compensable evaluation for 
residual scars of shrapnel fragment wounds of the left thigh 
and back.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

VII.  Summary

The Board has carefully reviewed the evidentiary record in 
view of the contentions advanced by and behalf of the 
veteran.  Regrettably, the evidence is against any grant of 
an increased rating at this time.  The Board expresses its 
admiration for the veteran's honorable service in the Korean 
conflict, including his award of the Purple Heart medal for 
wounds in action against the enemy.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.

Entitlement to a rating in excess of 30 percent for bilateral 
depressed metatarsal arches with callosities is denied.

Entitlement to a compensable initial rating for bilateral 
hearing loss is denied.

Entitlement to a compensable rating for scars from shrapnel 
wounds of the left thigh and back is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


